Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASHA SMITH, individually andon _)
behalf of all others similarly situated, )
)
Plaintiff, ) CASE NO. 2:20-Cv-2086

)

V. ) COMPLAINT — CLASS ACTION
)
UNIVERSITY OF )
PENNSYLVANIA, )
)
Defendant. )
)
)

 

COMPLAINT — CLASS ACTION
Plaintiff Asha Smith (‘‘Plaintiff’) by and through undersigned counsel, brings this action
against University of Pennsylvania (“Defendant” or the “University”) on behalf of herself and all
others similarly situated, and makes the following allegations based upon information, attorney
investigation and belief, and upon Plaintiff's own knowledge:
PRELIMINARY STATEMENT

1. Plaintiff brings this case as a result of Defendant's decision to close campus,
constructively evict students, and transition all classes to an online/remote format as a
result of the Novel Coronavirus Disease (“COVID-19”).

2. While closing campus and transitioning to online classes was the right thing for
Defendant to do, this decision deprived Plaintiff and the other members of the Classes
from recognizing the benefits of in-person instruction, access to campus facilities, student
activities, and other benefits and services in exchange for which they had already paid

fees and tuition.

 
Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 2 of 17

3. Defendant has either refused to provide reimbursement for the tuition, fees, and other
costs that Defendant is no longer providing, or has provided inadequate and/or arbitrary
reimbursement that does not fully compensate Plaintiff and members of the Class for
their loss.

4. This action seeks refunds of the amount Plaintiff and other members of the Class are
owed on a pro-rata basis, together with other damages as pled herein.

PARTIES

5. Defendant University of Pennsylvania is an institution of higher learning located in
Philadelphia, Pennsylvania.

6. Upon information and belief, Defendant has an estimated endowment of approximately
$14.7 Billion.

7. Moreover, upon information and belief, Defendant is eligible to receive federal stimulus
under the CARES Act. The Act directs that approximately 14 billion dollars be
distributed to colleges and universities based upon enrollment and requires that
institutions must use at least half of the funds they receive to provide emergency financial
aid grants to students for expenses related to the disruption of campus operations due to
COVID-19.

8. However, Defendant has refused to apply for CARES Act assistance, announcing that it

is financially capable of meeting student needs without such funding:

 

http://www. investments.upenn.edu/about-us
? https://penntoday.upenn.edu/announcements/penn-will-not-apply-cares-act-funding

Z

 
10.

il,

12.

13.

14.

15.

16.

Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 3 of 17

The CARES Act, which was recently passed by Congress, allows
universities to apply for emergency relief funds to offset the impacts of
the COVID-19 pandemic. Despite the serious financial impact to Penn
as a result of the pandemic, after analyzing the full scope of the
regulations involved, Penn has determined that it will not apply for nor
accept the funds that would be available through the CARES Act.

Although Penn is declining to apply for these particular federal funds,
our commitment to providing financial aid and support to students in
need is unwavering, and we will continue to do all that we can to ensure
the educational success of all Penn students.

Plaintiff is an individual and a resident and citizen of the state of Pennsylvania.

Plaintiff is currently enrolled as a full time student at the University for its Spring
Semester.

Plaintiff has paid substantial tuition for the Spring 2020 semester either out of pocket or
by utilizing student loan financing, or otherwise.

There are hundreds, if not thousands, of institutions of higher learning in this country.
Some institutions of higher learning provide curriculum and instruction that is offered on
a remote basis through online programming which do not provide for physical attendance
by the students.

Defendant's institution offers in person, hands on curriculum.

Plaintiff and members of the Proposed Tuition Class did not choose to attend another
institution of higher learning, or to seek an online degree, but instead chose to attend
Defendant's institution and enroll on an in-person basis.

Common sense would dictate that the level and quality of instruction an educator can
provide through an online format is lower than the level and quality of instruction that

can be provided in person.

Go

 
Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 4 of 17

17. Moreover, the true college experience encompasses much more than just the credit hours
and degrees. The college experience consists of:
i. Face to face interaction with professors, mentors, and peers;
ii. Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;
iii. | Student governance and student unions;
iv. Extra-curricular activities, groups, intramurals, etc;
v. Student art, cultures, and other activities;
vi. Social development and independence;
vii. | Hands on learning and experimentation; and
viii. | Networking and mentorship opportunities.

18. Plaintiff's education has changed from in-person hands on learning to online instruction.

19. Plaintiff's online instruction is not commensurate with the same classes being taught in
person.

20. For example, upon information and belief, not all of the University’s classes are being
taught in a live setting via online streaming. Rather, some professors are uploading pre-
recorded lectures where students have no opportunity for interaction; and still other
professors are simply uploading reading and other assignments with no video lectures at
all.

21. In addition to tuition, Plaintiff was required to pay certain mandatory fees, including but
not limited to a substantial “general fee” and a clinical fee.

22. As a result of most on-campus operations being reduced or eliminated, Plaintiff no longer
has the benefit of the services for which these fees have been paid.

23. For example, Defendant describes the general fee as supporting “a variety of student
24.

oa

26.

27.

28.

29.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 5 of 17

related activities, services, and spaces.”
However, a majority of these activities and services have been cancelled, and most on-
campus spaces have been closed.
By way of example, while not an exhaustive list, the following campus services have
been closed: Hospitality Services; Morris Arboretum; Off-Campus Services; Penn
Bookstore; Penn Children’s Center; University Ice Rink; all on campus libraries; all
student activities; student centers, and generally all other activities, services, and spaces
not considered “life sustaining” to the University.4
As a result of students being encouraged to return home and avoid campus, Student
Health Services has reported fewer than five in-person visits per day.°
JURISDICTION AND VENUE
This Court has jurisdiction over this action pursuant to the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse
citizenship from one Defendant, there are more than 100 Class members, and the
aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.
This Court has jurisdiction over this action pursuant to the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse
citizenship from one Defendant, there are more than 100 Class members, and the
aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

This Court has personal jurisdiction over Defendant because Defendant is domiciled in

 

> https://srfs.upenn.edu/costs-budgeting/undergraduate-tuition-and-fees

* See, e.g., https://coronavirus.upenn.edu/students-families/student-faq ; https://coronavirus.upenn.edu/faculty-
staff/march | S-message-from-libraries ; https://coronavirus.upenn.edu/content/march-20-2020-message-penn-
faculty-and-staff-regarding-university-operations.

> https://www.thedp.com/article/2020/04/coronavirus-campus-health-counseling-psychological-caps-services

3
30.

31.

22.

bie

34.

35.

36.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 6 of 17

Pennsylvania and conducts business in Pennsylvania.
Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of
the events or omissions giving rise to the claims occurred in this District, and because
Defendant is an institution domiciled and doing business in this district.

FACTUAL ALLEGATIONS
Upon information and belief, Defendant’s Spring term began with the first day of classes
on or about January 15, 2020.°
Upon information and belief, Defendant’s Spring term was scheduled to conclude with
the last day of examinations on or about May 12, 2020 and commencement ceremonies
on May 18, 2020.’
Accordingly, Defendant’s Spring semester was scheduled and contracted to consist of
approximately 119 days.
As a result of the COVID-19 pandemic, Defendant announced that it was moving all
classes online for the remainder of the semester, starting on or about March 23, 2020.
Defendant asked all students living on campus to vacate their dormitories by March 17,
2020.8
Almost immediately, students began demanding refunds for the fees and charges
demanded in this action.
As early as March 24, the students at Defendant's institution started a change.org petition,

which, at the current time, has over 1300 signatures.”

 

® https://almanac.upenn.edu/penn-academic-calendar

5 https://coronavirus.upenn.edu/students/email-march-15 _
r https://www.change.org/p/amy-gutmann-upenn-petition-to-reduce-forgive-rebate-spring-2020-tuition-due-to-
covid-19
Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 7 of 17

37. Many of these students have detailed how the school’s actions have personally affected

them:

month ago

 

Online classes is totally a different experience compared with face-to-face classes. There are many
troubles which would negatively impact the learning efficiency. It should not be as expensive as
classroom courses.

O90 Re

B

4 weeks ago

 

Leaving aside all kinds of indirect loss of opportunities, a fab course that | chose for some hand-on
experience became a course that plays videos.

| do fully understand and support the decision to shut down campus in a state of emergency, but it is

also true that we will not receive the education we paid for. | believe that a partial refund is completely

reasonable and responsible.

cy

V1 Report

2 weeks ago
We have paid for facilities that we haven't utilized and that is not fair.

Oo Report

4 weeks ago

The education of Design school heavily relies on facilities. Since we don’t have access to that now, |
think we should get tuition reduce.

00 Report

Tmanth ago

Considering that | cannot use the school's library , gym, or any other facilities anymore, | do believe the
rebate is fair.

9 0 Report

38. Although Defendant is still offering some level of academic instruction via online

classes, Plaintiffs and members of the proposed Tuition Class have been and will be

 
Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 8 of 17

deprived of the benefits of on campus learning as set forth more fully above.

39. Moreover, the value of any degree issued on the basis of online or pass/fail classes will
be diminished for the rest of their lives.

40. However, Defendant has refused and continues to refuse to offer any pro-rated tuition
discounts or refunds for the Spring Semester.

41. Moreover, Plaintiffs and members of the proposed Class have been and will be deprived
of utilizing services for which they have already paid, such as access to campus facilities,
and other opportunities.

42. The University’s President admitted in a message to students on March 17, 2020 that
Defendant is no longer providing many of the services for which Plaintiff and the
members of the Class contracted. The University also acknowledged that its students

have suffered losses as a result:!°

March 17, 2020 - A Personal Message from Amy Gutmann

¢ To each and every one of our students—Penn undergraduate, graduate,
professional, and nontraditional students—| know you are deeply concerned and
uncertain about what comes next, and | share those feelings with you. You have
goals and dreams left undane, plays not being performed, games and meets not
taking place, research interrupted, spontaneous late-night conversations not
occurring, and a thousand other losses both large and smail that we all mourn. It
hurts to have so much changed so quickly.

43. However, Defendant has failed and continues to fail to do the right thing and issue
appropriate refunds, as required by law and equity.
CLASS ACTION ALLEGATION
44, Plaintiff brings this action on behalf of herself and as a class action, pursuant to the

provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

 

0 https://coronavirus.upenn.edu/content/march-17-personal-message-amy-gutmann

 
45.

46.

47.

48.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 9 of 17

Classes:

The Tuition Class:

All people who paid tuition for or on behalf of students enrolled in classes at the

University for the Spring 2020 semester who paid for but were denied live in-

person instruction and forced to use online distance learning platforms for the

latter portion of that semester.

The Fees Class:

All people who paid fees for or on behalf of students enrolled in classes at the

University for the Spring 2020 semester.
Excluded from the Classes are The Board of Trustees of Pennsylvania University (or
other similar governing body) and any of their respective members, affiliates, parents,
subsidiaries, officers, directors, employees, successors, or assigns; and the judicial
officers, and their immediate family members, and Court staff assigned to this case.
Plaintiffs reserve the right to modify or amend the Class definitions, as appropriate,
during the course of this litigation.
Certification of Plaintiffs claims for class-wide treatment is appropriate because Plaintiff
can prove the elements of her claims on a class-wide basis using the same evidence as
would be used to prove those elements in individual actions alleging the same claims.
This action has been brought and may be properly maintained on behalf of the Class
proposed herein under Federal Rule of Civil Procedure 23.

Numerosity: Fed. R. Civ. P. 23(a)(1)

The members of the Class are so numerous and geographically dispersed that individual

joinder of all Class members is impracticable. Plaintiff is informed and believes there are

thousands of members of the Class, the precise number being unknown to Plaintiff, but

 
Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 10 of 17

such number being ascertainable from Defendant's records. Upon information and belief,

Defendant’s current enrollment is approximately 24,000 students. Class members may be

notified of the pendency of this action by recognized, Court-approved notice

dissemination methods, which may include U.S. mail, electronic mail, internet postings,

and/or published notice.

Commonality and Predominance: Fed. R. Civ. P. 23(a)(2

     

49. This action involves common questions of law and fact, which predominate over any

questions affecting individual Class members, including, without limitation:

1X.

X.

Xi.

Xii.

xiii.

Xiv.

Whether Defendant engaged in the conduct alleged herein;

Whether there is a difference in value between online distance learning and live
in-person instruction;

Whether Defendant breached its contracts with Plaintiff and the other members of
the Tuition Class by retaining the portion of their tuition representing the
difference between the value of online distance learning and live in-person
instruction;

Whether Defendant was unjustly enriched by retaining tuition payments of
Plaintiff and the Tuition Class representing the difference between the value of
online distance learning and live in-person instruction;

Whether Defendant breached its contracts with Plaintiff and the other members of
the Fees Class by retaining fees without providing the services the fees were
intended to cover;

Whether Defendant was unjustly enriched by retaining fees of Plaintiff and the

other members of the Fees Class without providing the services the fees were

10
50

51.

52.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 11 of 17

intended to cover;
xv. | Whether certification of any or all of the classes proposed herein is appropriate
under Fed. R. Civ. P. 23;
xvi. | Whether Class members are entitled to declaratory, equitable, or injunctive relief,
and/or other relief; and
xvii. |The amount and nature of relief to be awarded to Plaintiff and the other Class
members.

Typicality: Fed. R. Civ. P. 23(a)(3

. Plaintiff’s claim is typical of the other Class member’s claims because, among other

things, all Class members were similarly situated and were comparably injured through
Defendant's wrongful conduct as set forth herein.

Adequacy: Fed. R. Civ. P. 23(a)(4)
Plaintiff is an adequate Class representative because her interests do not conflict with the
interests of other members of the Class she seeks to represent. Plaintiff has retained
counsel competent and experienced in complex litigation; and Plaintiff intends to
prosecute the action vigorously. The Class’s interests will be fairly and adequately
protected by Plaintiff and her counsel.

Superiority: Fed. R. Civ. P. 23(b)(3)
A class action is superior to any other available means for the fair and efficient
adjudication of this controversy, and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment
suffered by Plaintiff and other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims against

11

 
53,

54,

55;

56.

57).

58.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 12 of 17

Defendant, so it would be impracticable for members of the Class to individually seek
redress for Defendant's wrongful conduct.
Even if Class members could afford individual litigation, the Court system likely could
not. Individualized litigation creates a potential for inconsistent or contradictory
judgments, and increases the delay and expense to all parties and the court system. By
contrast, the class action device presents far fewer management difficulties and provides
the benefits of single adjudication, economy of scale, comprehensive supervision by a
single court, and finality of the litigation.
Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)
To the extent that a Class does not meet the requirements of Rules 23(b)(2) or (b)(3),
Plaintiff seeks the certification of issues that will drive the litigation toward resolution.
Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)
The University has acted or refused to act on grounds generally applicable to Plaintiff and
the other Class members, thereby making appropriate final injunctive relief and
declaratory relief, as described herein, with respect to the Class members as a whole.
FOR A FIRST COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiff and Other Members of the Tuition Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of herself and other members of the Tuition Class.
Plaintiff and the Tuition Class entered into contracts with the University which provided

that Plaintiff and other members of the Tuition Class would pay tuition for or on behalf of

students and, in exchange, the University would provide live in-person instruction in a

12

 
59.

60.

61.

62.

64.

65.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 13 of 17

physical classroom.

Plaintiff and other members of the Tuition Class fulfilled their end of the bargain when
they paid tuition for the Spring 2020 semester either out-of-pocket or by using student
loan financing, or otherwise.

The University breached the contract with Plaintiff and the Tuition Class by moving all
classes for the Spring 2020 semester to online distance learning platforms, without
reducing or refunding tuition accordingly.

The University retained tuition monies paid by Plaintiff and other members of the Tuition
Class, without providing them the full benefit of their bargain.

Plaintiff and other members of the Tuition Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the services the tuition was intended to cover, namely live in-person instruction

in a physical classroom.

. As a direct and proximate result of Defendant's breach, Plaintiff and the Tuition Class are

legally and equitably entitled to damages, to be decided by the trier of fact in this action,
to include but not be limited to disgorgement of the difference between the value of the
online learning which is being provided versus the value of the live in-person instruction
in a physical classroom that was contracted for.
FOR A SECOND COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiff and Other Members of the Tuition Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

Plaintiff brings this count on behalf of herself and other members of the Tuition Class.

13

 
66.

67.

68.

69.

70.

Pde

72.

73.

74,

75.

76.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 14 of 17

The University has received a benefit at the expense of Plaintiff and other members of the
Tuition Class to which it is not entitled.
Plaintiff and other members of the Tuition Class paid substantial tuition for live in-person
instruction in physical classrooms and did not receive the full benefit of the bargain.
Plaintiff and other members of the Tuition Class conferred this benefit on Defendant
when they paid the tuition.
Defendant has realized this benefit by accepting such payment.
Defendant has retained this benefit, even though Defendant has failed to provide the
services for which the tuition was collected, making Defendant's retention unjust under
the circumstances.
Equity and good conscience requires that the University return a portion of the monies
paid in tuition to Plaintiff and other members of the Tuition Class.
Defendant should be required to disgorge this unjust enrichment.
FOR A THIRD COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiff and Other Members of the Fees Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of herself and other members of the Fees Class.
Plaintiff and the Fees Class entered into contracts with the University which provided
that Plaintiff and other members of the Fees Class would pay certain fees for or on behalf
of students and, in exchange, the University would provide services related to those fees,

such as access to student activities, athletics, wellness centers, libraries, etc.

Plaintiff and other members of the Fees Class fulfilled their end of the bargain when they

14

 
TT.

78.

79;

80.

81.

82.

83.

84.

Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 15 of 17

paid these fees for the Spring 2020 semester either out-of-pocket or by using student loan
financing, or otherwise.
The University breached the contract with Plaintiff and the Fees Class by moving all
classes for the Spring 2020 semester to online distance learning platforms, constructively
evicting students from campus, and closing most campus buildings and facilities.
The University retained fees paid by Plaintiff and other members of the Fees Class,
without providing them the full benefit of their bargain.
Plaintiff and other members of the Fees Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the benefits and services the fees were intended to cover.
As a direct and proximate result of Defendant's breach, Plaintiff and the Fees Class are
legally and equitably entitled to damages, to be decided by the trier of fact in this action,
to include but not be limited to disgorgement of the pro-rata amount of fees that was
collected but for which services were not provided.
FOR A FOURTH COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiff and Other Members of the Fees Class)
Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
Plaintiff brings this count on behalf of herself and other members of the Fees Class.
The University has received a benefit at the expense of Plaintiff and other members of the
Fees Class to which it is not entitled.

Plaintiff and other members of the Fees Class paid substantial student fees for on campus

benefits and services and did not receive the full benefit of the bargain.

15

 
Case 2:20-cv-02086-TJS Document1 Filed 04/30/20 Page 16 of 17

85. Plaintiff and other members of the Fees Class conferred this benefit on Defendant when
they paid the fees.

86. Defendant has realized this benefit by accepting such payment.

87. Defendant has retained this benefit, even though Defendant has failed to provide the
services for which the fees were collected, making Defendant's retention unjust under the
circumstances.

88. Equity and good conscience requires that the University return a pro-rata portion of the
monies paid in fees to Plaintiff and other members of the Fees Class.

89. Defendant should be required to disgorge this unjust enrichment.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of members of the Class(es), pray for
judgment in their favor and against Defendant as follows:
a. Certifying the Classes as proposed herein, designating Plaintiff as Class
representative, and appointing undersigned counsel as Class Counsel;
b. Declaring that Defendant is financially responsible for notifying the Class

members of the pendency of this action;

&. Declaring that Defendant has wrongfully kept monies paid for tuition and fees;
d. Requiring that Defendant disgorge amounts wrongfully obtained for tuition and
fees;

é. Awarding injunctive relief as permitted by law or equity, including enjoining

Defendant from retaining the pro-rated, unused monies paid for tuition and fees;
E Scheduling a trial by jury in this action;

g. Awarding Plaintiff's reasonable attorney’s fees, costs and expenses, as permitted

16
Case 2:20-cv-02086-TJS Document 1 Filed 04/30/20 Page 17 of 17

by law;
h. Awarding pre and post judgment interest on any amounts awarded, as permitted
by law; and
i, Awarding such other and further relief as may be just and proper.
DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.

This 30" day of April, 2020

Respectfully Submitted,
CARPEY LAW, P.C.

/s/ Stuart A. Carpey
Stuart A. Carpey, #49490
600 W. Germantown Pike, Suite 400
Plymouth Meeting, PA 19462
(610)834-6030
scarpey@carpeylaw.com

ANASTOPOULO LAW FIRM, LLC

Eric M. Poulin (pro hac vice admission pending)
Roy T. Willey, IV (pro hac vice admission pending)
32 Ann Street

Charleston, SC 29403

(843) 614-8888

eric@akimlawfirm.com

roy@akimlawfirm.com

ATTORNEYS FOR PLAINTIFF(S)

17

 
